A reconsideration of this case convinces us that the evidence in the record is sufficiently certain to justify a reduction in the judgment of $60. The testimony of the defendant quoted in the opinion to the effect that he lost $60 on the used car is not contradicted.
Otherwise, we find no reason to change our original opinion and decree, and with this modification, the application for a rehearing will be refused.
For the reasons assigned, it is ordered that the original decree entered herein and the judgment appealed from, be amended and modified so as to reduce the amount of the judgment from $115.29 to the sum of $55.29, and as thus amended the judgment is affirmed and our decree is made the final decision of this court, and the application for a rehearing is refused; plaintiff to pay the cost of the appeal, and the defendant to pay all other costs.
 *Page 70